Citation Nr: 1102396	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-12 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G. T.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Pittsburgh, Pennsylvania.

The Veteran presented testimony at a Travel Board hearing before 
the undersigned Veterans Law Judge in March 2010.  A transcript 
of the hearing is of record.

In May 2010, the Board remanded this matter for further 
development.  The requested development has been completed and 
the matter is ready for appellate review.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his current 
tinnitus is of service origin.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on this claim, further assistance is not 
required to substantiate that element of the claim.




Tinnitus

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494- 95 (lay person may provide eyewitness account 
of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b).

Section 1154(b) sets forth a three step sequential analysis that 
must be undertaken when a combat veteran seeks benefits under the 
method of proof provided by the statute.  First, it must be 
determined whether the veteran has proffered "satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease."  Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the first 
two requirements are met, VA "shall accept the veteran's evidence 
as "sufficient proof of service connection," even if no official 
record exists of such incurrence exists.  In such a case a 
factual presumption arises that that the alleged injury or 
disease is service connected.  Collette v. Brown, 82 F.3d 389, 
393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  Competent evidence of a 
current disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996).

A review of the Veteran's service treatment records reveals that 
they are de void of any complaints, treatment or diagnosis of 
tinnitus.  There were also no findings of tinnitus or symptoms of 
tinnitus in close proximity to the Veteran's period of service.  

The Veteran's DD-214 shows that he served in Vietnam from August 
3, 1967 to September 8, 1967, and that he is the recipient  of 
the Purple Heart, the Combat Action Ribbon and the Vietnam Cross 
of Gallantry w/Palm, in addition to other awards.  In addition, 
the Veteran's service personnel records demonstrate that he 
served aboard the USS Wasp.  

VA treatment records associated with the claims folder reveal 
that the Veteran complained of tinnitus at the time of a March 
2004 VA outpatient visit.  A diagnosis of tinnitus was rendered 
at that time.  At the time of a June 2004 outpatient visit, the 
Veteran reported having tinnitus in his ears since his Vietnam 
service.  Tinnitus was again reported at the time of September 
and November 2004 VA audiological evaluations.  

In his May 2005 notice of disagreement, the Veteran reported 
being stationed close to the DMZ zone in Gio Linh.  He noted that 
there was constant noise from artillery being fired around the 
clock in support of the Marine units along the DMZ.  He also 
noted that he worked in supplies and that he had to remove shells 
from around the base.  The Veteran indicated that he had not had 
any other noise exposure since his service in Vietnam.  He stated 
that he suffered from ringing in his ears since his injuries in 
Vietnam.  He noted that he never realized exactly what it was and 
tried to ignore the ringing in his ears.  The Veteran, in a June 
2005 statement, again reported that he was stationed along the 
DMZ in Vietnam and was constantly exposed to loud noises leading 
to tinnitus.  

In an August 2005 statement, the Veteran indicated that he also 
served as a gunner while on the USS Wasp and was exposed to 
prolonged noise.  In his April 2006 substantive appeal, the 
Veteran noted that his tinnitus began in service, even if his 
treatment records were negative for treatment.  He stated that he 
had no other personal or job exposure to loud noise.  

At the time of his March 2010 hearing, the Veteran's wife 
testified that the Veteran never complained about anything 
related to his ears prior to service.  She indicated that she had 
known the Veteran in high school.  The Veteran testified that he 
fired Howitzers while aboard the USS Wasp.  He noted that they 
would fire up to 20 rounds every two weeks.  

The Veteran also indicated that while in Vietnam he was stationed 
at Gio Linh, which was right next to the DMZ border.  He noted 
that the perimeter was surrounded by tanks as well as heavy 
artillery.  The Veteran reported that they received incoming fire 
all day every day and that they also sent out heavy artillery all 
day long.  The noise was ongoing all the time.  He noted that the 
ear plugs that he was given did not do much good.  The Veteran 
stated that he did not talk about his tinnitus while in service 
as there were too many other issues.  He reported that he did 
have ringing in his ears in service.  He noted that he thought it 
would eventually go away.  The Veteran testified that he did not 
have treatment for the ringing in his ears until 2004.  

The Veteran's wife indicated that she did not really see the 
Veteran from 1972 until 1988, but that when they got back 
together he reported having ringing in his ears.  The Veteran 
stated that he was never exposed to any type of work noise 
following service.  He testified as to his willingness to report 
for a VA examination.  

In May 2010, the Board remanded this matter for further 
development.  The Board requested that the Veteran be scheduled 
for a VA examination to determine the etiology of any current 
tinnitus.  The examiner was requested to render an opinion as to 
whether there was a 50 percent probability or better that the 
Veteran's tinnitus was related to his military service.  

In conjunction with the Board remand, the Veteran was scheduled 
for a VA examination in June 2010.  The examiner indicated that 
the claims folder had been provided and reviewed.  

The examiner noted that the Veteran served in the infantry of the 
United States Marine Corps from 1967 to 1972.  The Veteran 
reported specific duties as a gunner aboard a ship and infantry 
with combat in Vietnam.  He was primarily involved with heavy 
artillery and reported exposure to extreme military noise, 
describing that the artillery would shake the ground.  

The examiner indicated that the current condition was bilateral 
tinnitus.  The Veteran recalled seeking treatment in service but 
was told it would go away.  He reported progressive worsening of 
his tinnitus.  The Veteran denied any history of otologic 
treatment/surgery.  He also denied any recreational noise 
exposure.  

The examiner rendered a diagnosis of subjective tinnitus.  He 
noted that a review of the claims folder provided no record of 
reports/complaints of tinnitus in the service treatment records.  
The examiner noted that the Veteran reported the onset of 
tinnitus during his service period.  He also observed that the 
Veteran denied any post-military occupational or recreational 
noise exposure.  The examiner stated that significant noise 
exposure was conceded based upon his military occupational 
specialty and service.  The examiner indicated that it was his 
opinion that the condition of tinnitus was as likely as not 
related to the Veteran's military service.  

The Board finds that the Veteran's contentions are consistent 
with the circumstances of his service.  Hence, the claimed 
acoustic trauma is deemed to have occurred.  38 U.S.C.A. 
§ 1154(a), (b).

As to the nexus requirement, the Board notes that the June 2010 
VA examiner found the Veteran's tinnitus to be at least as likely 
as not related to the Veteran's military service.  His opinion 
was based upon an examination of the Veteran and a review of the 
claims folder.  As the Board has found the Veteran's statements 
credible as to the noise exposure sustained in service, the 
question arises as to the continuity of symptomatology of the 
claimed tinnitus from the Veteran's period of service to the 
present time.  The Veteran is competent to report the onset of 
ringing in his ears in service, that the symptoms had continued 
since service and that he experiences these symptoms currently.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based upon the above evidence, the Veteran has currently been 
shown to have tinnitus.  It has also been demonstrated that he 
incurred acoustic trauma in service which is at least as likely 
as not the cause of his tinnitus and that he has reported having 
tinnitus since his period of service.  For the Veteran to prevail 
in his claim it must only be demonstrated that there is an 
approximate balance of positive and negative evidence.  In other 
words, the preponderance of the evidence must be against the 
claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for tinnitus, it cannot 
be stated that the preponderance of the evidence is against the 
claim.  Therefore, the evidence as to whether the Veteran's 
tinnitus is related to his period of service is at least in 
equipoise.  As such, reasonable doubt must be resolved in favor 
of the Veteran.  Therefore, service connection is warranted for 
tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for tinnitus is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


